In this negligence action brought by the plaintiffs, wife and husband, the jury rendered a verdict in favor of the plaintiff wife in the sum of $5,000, and in favor of the plaintiff husband in the sum of $1,000. Upon the rendition of the verdicts, the defendant moved to set them aside on all the grounds specified in section 549 of the Civil Practice Act, except inadequacy, and particularly on the ground of excessiveness, which motion was denied. Subsequently the *674defendant moved for a new trial on the ground of newly-discovered evidence, which motion was also denied. Upon appeal from the judgment and from the order denying defendant’s motion for a new trial on the ground of newly discovered evidence, the judgment and order are unanimously affirmed, with costs. No opinion. Appeal from order denying defendant’s motion to set aside the verdicts and for a new trial, made upon the rendition of the verdicts, dismissed, without costs. No such order is printed in the record. Present — Hagarty, Acting P. J., Carswell; Johnston, Adel and Aldrich, JJ.